Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT

TO THE CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THE CREDIT AGREEMENT (this “First Amendment”) is dated
as of January 31, 2014 and is entered into among ENGILITY HOLDINGS, INC., a
Delaware Corporation (“Holdings”), ENGILITY CORPORATION, a Delaware corporation,
(the “Borrower”), the Subsidiary Guarantors party hereto, each lender listed on
the signature pages hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A. (“Bank of America”), as Administrative
Agent, Swing Line Lender and L/C Issuer, and relates to that certain Credit
Agreement dated as of August 9, 2013 (the “Credit Agreement”) among Holdings,
the Borrower, the lenders from time to time party thereto, and Bank of America,
as Administrative Agent, Swing Line Lender and L/C Issuer. Capitalized terms
used herein without definition shall have the same meanings herein as set forth
in the Credit Agreement.

RECITALS

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
requested Incremental Revolving Credit Commitments in an aggregate principal
amount of $75,000,000;

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Borrower has
requested an Additional Term Loan Facility in an aggregate principal amount of
$75,000,000;

WHEREAS, certain Lenders party hereto are willing to provide Incremental
Revolving Credit Commitments on the terms and conditions set forth herein;

WHEREAS, certain Lenders party hereto are willing to provide loans under an
Additional Term Loan Facility on the terms and conditions set forth herein; and

WHEREAS, the Borrower has requested certain other amendments to the Credit
Agreement and the Lenders party hereto and the Required Lenders are willing to
consent to such amendments.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. INCREMENTAL REVOLVING CREDIT COMMITMENTS; ADDITIONAL TERM LOAN
FACILITY

Pursuant to and in accordance with Section 2.14 and Section 2.15 of the Credit
Agreement and subject to the satisfaction of the conditions precedent set forth
in Section III below:

(a) Effective as of the date hereof, each Lender party hereto hereby agrees to
provide an Incremental Revolving Credit Commitment (each, a “First Incremental
Revolving Credit Commitment”) in the aggregate principal amount set forth
opposite such Lender’s name on



--------------------------------------------------------------------------------

Schedule A hereto (each such Lender, a “First Incremental Revolving Credit
Lender”). The First Incremental Revolving Credit Commitments shall be “Revolving
Credit Commitments” and the revolving loans made thereunder shall be “Revolving
Credit Loans”, in each case for all purposes under the Credit Agreement and the
other Loan Documents, and shall be subject to the same terms and conditions set
forth therein applicable to Revolving Credit Commitments and Revolving Credit
Loans, including with respect to the Maturity Date thereof, the Applicable Rate
with respect thereto and any repayment or prepayment provisions.

(b) Each Lender party hereto hereby agrees to make a term loan on the date
hereof in accordance with the Credit Agreement, as amended hereby, under an
Additional Term Loan Facility (each such commitment, a “First Additional Term
Loan Commitment” and the loan made thereunder, a “First Additional Term Loan”)
in the aggregate principal amount set forth opposite such Lender’s name on
Schedule B hereto (each such Lender, a “First Additional Term Loan Lender”).
Amounts borrowed pursuant to this paragraph (b) and subsequently repaid or
prepaid may not be reborrowed. The First Additional Term Loan Commitments shall
be “Term Loan Commitments” and the First Additional Term Loans shall be “Term
Loans”, in each case for all purposes under the Credit Agreement and the other
Loan Documents, and shall be subject to the same terms and conditions set forth
therein applicable to Term Loan Commitments and Term Loans, including with
respect to the Maturity Date thereof, the Applicable Rate with respect thereto
and any repayment or prepayment provisions.

(c) Each of the First Incremental Revolving Credit Lenders, the First Additional
Term Loan Lenders, the First Incremental Revolving Credit Commitments (and the
extension of credit thereunder) and the First Additional Term Loans shall be
entitled to all of the benefits and privileges afforded by the Credit Agreement
and the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guaranty and the security interests created by the
Collateral Documents. For the avoidance of doubt, each First Incremental
Revolving Credit Lender and First Additional Term Loan Lender consents to this
Amendment.

(d) The last day of the initial Interest Period applicable to the First
Additional Term Loans shall be the last day of the Interest Period of the Term
Loans in effect immediately prior to the effectiveness of this First Amendment.

(e) The Administrative Agent will record the First Incremental Revolving Credit
Commitments and the First Additional Term Loans in the Register in accordance
with the terms of the Credit Agreement, as amended hereby.

SECTION II. AMENDMENTS TO CREDIT AGREEMENT

2.1 Amendments to Section 1.01.

A. Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“Brown Brothers Letter of Credit” means Letter of Credit No. MA-S335814, as
amended, issued by Brown Brothers Harriman & Co., with RREEF America REIT III –
Z1 LLC as the beneficiary and DRC as the applicant, with a current face amount
of $235,535.

 

2



--------------------------------------------------------------------------------

“DRC” means Dynamics Research Corporation, a Massachusetts corporation.

“DRC Acquisition” means the acquisition by the Borrower of DRC pursuant to the
acceptance by Borrower of all shares tendered pursuant to Borrower’s tender
offer for all outstanding shares of DRC commenced on December 30, 2013, followed
by a second-step “short form” merger of Engility Solutions with and into DRC,
with DRC surviving such merger as a Wholly Owned Subsidiary of the Borrower, in
accordance with the terms and conditions of the DRC Acquisition Agreement.

“DRC Acquisition Agreement” means that certain Agreement and Plan of Merger
dated as of December 20, 2013 between the Borrower, Engility Solutions and DRC.

“Engility Solutions” means Engility Solutions, Inc., a Massachusetts corporation
and a Wholly Owned Subsidiary of Borrower.

“Existing DRC Indebtedness” means: (i) all liabilities and obligations under
that certain Senior Subordinated Loan Agreement dated as of June 30, 2011, by
and among DRC, as borrower, Ares Mezzanine Partners, L.P., as a lender and lead
investor, and the other lenders from time to time party thereto (as it may have
been amended from time to time, the “Ares Loan Agreement”), or any other
agreements, documents or instruments executed in connection with therewith or
otherwise related thereto and (ii) all liabilities and obligations under that
certain Credit Agreement dated as of June 30, 2011, by and among DRC, as
borrower, Bank of America, N.A., as administrative agent, swing line lender and
letter of credit issuer, and the other lenders party thereto (as it may have
been amended from time to time, the “Bank of America Credit Agreement”), or any
other agreements, documents or instruments executed in connection with therewith
or otherwise related thereto.

“Existing DRC Letters of Credit” means those certain letters of credit
consisting of the: (i) Letter of Credit No. 3099149, dated April 14, 2009,
issued by Bank of America, N.A., with PPF OFF 950 N. Glebe Road, LLC as the
beneficiary and HPTI as the applicant, with a current face amount of $88,605,
(ii) Letter of Credit No. 68054390, dated January 5, 2011, issued by Bank of
America, N.A., with Clarendon Square Associates Limited Partnership as the
beneficiary and the Company as the applicant, with a current face amount of
$118,890 and (iii) Letter of Credit No. 68089263, dated January 11, 2013, issued
by Bank of America, N.A., with CESE Commerce Executive Park L.L.C. as the
beneficiary and the Company as the applicant, with a current face amount of
$49,996.

“First Additional Term Loan Commitment” has the meaning assigned to such term in
the First Amendment.

“First Additional Term Loan Lender” has the meaning assigned to such term in the
First Amendment.

“First Additional Term Loan” has the meaning assigned to such term in the First
Amendment.

 

3



--------------------------------------------------------------------------------

“First Amendment” means that certain First Amendment to the Credit Agreement
dated as of January 31, 2014 among Holdings, the Borrower, the Subsidiary
Guarantors, the First Incremental Revolving Credit Lenders identified therein,
the First Additional Term Loan Lenders identified therein, the Required Lenders
and Bank of America, as Administrative Agent, Swing Line Lender and L/C Issuer.

“First Amendment Effective Date” means the earliest date of satisfaction of the
conditions referred to in Section III of the First Amendment.

“First Incremental Revolving Credit Commitment” has the meaning assigned to such
term in the First Amendment.

“First Incremental Revolving Credit Lender” has the meaning assigned to such
term in the First Amendment.

B. Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions as follows:

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all Lenders. The aggregate principal amount of the Aggregate Revolving Credit
Commitments of all Lenders on the First Amendment Effective Date is
$325,000,000.

“Agreement” has the meaning specified in the introductory paragraph hereto
(including, for the avoidance of doubt, as amended by the First Amendment).

“Documentation Agents” means Capital One, N.A., Sumitomo Mitsui Banking
Corporation, Manufacturers and Traders Trust Company, Wells Fargo Bank, N.A.,
Royal Bank of Canada and PNC Bank, National Association.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder, the
Existing Letters of Credit and the Existing DRC Letters of Credit. Letters of
Credit shall be issued in Dollars.

“Loan Documents” means this Agreement, the First Amendment, each Note, the
Collateral Documents, each Issuer Document and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
of this Agreement.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the sum of the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” plus the amount set forth opposite such Lender’s name on Schedule A
to the First Amendment under the caption “First Incremental Revolving Credit
Commitment”, or opposite the caption “Revolving Credit Commitment” in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

4



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Subsidiary listed on Schedule 1.01(b) and each
other Subsidiary that is or becomes a party to the Guarantee and Collateral
Agreement, including DRC.

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Loan Lender’s name on Schedule B to the First Amendment under
the caption “First Additional Term Loan Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term Loan Facility” means, at any time, (a) on or prior to the First Amendment
Effective Date, the aggregate principal amount of the Term Loans made on the
Closing Date of all Term Loan Lenders outstanding at such time together with the
aggregate amount of the Term Loan Commitments obtained pursuant to the First
Amendment at such time and (b) thereafter, the aggregate principal amount of the
Term Loans (whether made on the Closing Date or the First Amendment Effective
Date) of all Term Loan Lenders outstanding at such time.

“Term Loan Lender” means (a) at any time on or prior to the First Amendment
Effective Date, any Lender that holds Term Loans made on the Closing Date at
such time together with any Lender that has a Term Loan Commitment pursuant to
the First Amendment at such time and (b) at any time after the First Amendment
Effective Date, any Lender that holds Term Loans (whether made on the Closing
Date or the First Amendment Effective Date) at such time.

2.2 Amendment to Section 2.01(a). Section 2.01(a) of the Credit Agreement is
hereby amended and restated as follows:

“Subject to the terms and conditions set forth herein, each Term Loan Lender
severally made a single loan to the Borrower on the Closing Date in an amount
equal to such Term Loan Lender’s Applicable Percentage of the Term Loan Facility
as in effect on the Closing Date. Subject to the terms and conditions set forth
herein and in the First Amendment, each First Additional Term Loan Lender party
to the First Amendment agrees to make a single loan to the Borrower on the First
Amendment Effective Date in an amount not to exceed the amount set forth
opposite such First Additional Term Loan Lender’s name on Schedule B to the
First Amendment under the caption “First Additional Term Loan Commitment”.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. The last day of the initial Interest Period applicable
to the Term Loans made on the First Amendment Effective Date shall be the last
day of the Interest Period of the Term Loans in effect immediately prior to the
effectiveness of the First Amendment.”

 

5



--------------------------------------------------------------------------------

2.3 Amendment to Section 2.03. The last sentence of Section 2.03(a)(i) of the
Credit Agreement is hereby amended and restated as follows:

“The Existing Letters of Credit and the Existing DRC Letters of Credit shall be
deemed to have been issued hereunder and shall be subject to and governed by the
terms and conditions hereof.”

2.4 Amendment to Section 2.07(a). The table set forth in Section 2.07(a) of the
Credit Agreement is hereby amended and restated as follows:

 

Date

   Amount  

December 31, 2013

   $ 2,500,000   

March 31, 2014

   $ 3,437,500   

June 30, 2014

   $ 3,437,500   

September 30, 2014

   $ 3,437,500   

December 31, 2014

   $ 3,437,500   

March 31, 2015

   $ 3,437,500   

June 30, 2015

   $ 3,437,500   

September 30, 2015

   $ 3,437,500   

December 31, 2015

   $ 3,437,500   

March 31, 2016

   $ 3,437,500   

June 30, 2016

   $ 3,437,500   

September 30, 2016

   $ 3,437,500   

December 31, 2016

   $ 3,437,500   

March 31, 2017

   $ 3,437,500   

June 30, 2017

   $ 3,437,500   

September 30, 2017

   $ 3,437,500   

December 31, 2017

   $ 3,437,500   

March 31, 2018

   $ 3,437,500   

June 30, 2018

   $ 3,437,500   

Maturity Date

    
 
  Remaining aggregate
outstanding principal
amount of all Term Loans   
  
  

2.5 Amendment to Section 2.09(b)(ii). Section 2.09(b)(ii) of the Credit
Agreement is hereby amended by adding the following to the end thereof:

“The Borrower shall pay on the First Amendment Effective Date to the
Administrative Agent for the account of each First Additional Term Loan Lender
and First Incremental Revolving Credit Lender party to the First Amendment as a
Lender on the First Amendment Effective Date, as fee compensation for the
funding of such Lender’s First Additional Term Loan and funded and unfunded
First Incremental Revolving Credit Commitments, a closing fee in an amount equal
to a percentage mutually agreed between the Borrower and Merrill Lynch of the
aggregate amount of the stated principal amount of such Lender’s First
Additional Term Loan and funded and unfunded First Incremental Revolving Credit
Commitments of such Lender,

 

6



--------------------------------------------------------------------------------

payable to the Administrative Agent for the account of such Lender from the
proceeds of the Loans as and when funded on the First Amendment Effective Date.
Such closing fee shall be in all respects fully earned when paid and shall not
be refundable for any reason whatsoever.”

2.6 Amendment to Section 2.14(a). Section 2.14(a) of the Credit Agreement is
hereby amended by inserting the phrase “, in each case after the First Amendment
Effective Date” immediately after the phrase “does not exceed $150,000,000 in
the aggregate for all such increases and Additional Term Loan Facilities” in the
first sentence thereof.

2.7 Amendment to Section 2.15(a). Section 2.15(a) of the Credit Agreement is
hereby amended by inserting the phrase “, in each case after the First Amendment
Effective Date” immediately after the phrase “does not exceed $150,000,000 in
the aggregate for all such Additional Term Loan Facilities and increases in the
Aggregate Revolving Credit Commitments” in the first sentence thereof.

2.8 Amendment to Section 5.24. Section 5.24 of the Credit Agreement is hereby
amended by inserting the following sentence at the end of such Section: “The
proceeds of the borrowings under the Term Loan Facility on the First Amendment
Effective Date shall be used to finance the DRC Acquisition, to repay the
Existing DRC Indebtedness (other than in connection with the Brown Brothers
Letter of Credit and the Existing DRC Letters of Credit) (together with any
accrued and unpaid interest, premiums, fees and other amounts related thereto)
and to pay fees, costs and expenses incurred in connection with the transactions
contemplated thereby.”

2.9 Amendment to Section 7.03. Section 7.03 of the Credit Agreement is hereby
amended by (i) deleting the word “and” at the end of clause (i), (ii) deleting
the period at the end of clause (j) and replacing it with the phrase “; and”,
and (iii) adding the following to the end thereof:

“(k) unsecured Indebtedness of Engility Solutions owed to DRC and guaranteed by
the Borrower as partial consideration for the exercise of the “Top-Up Option”
(as such term is defined in the DRC Acquisition Agreement); provided, however,
that such Indebtedness is terminated and cancelled promptly upon the occurrence
of the “Effective Time” (as such term is defined in the DRC Acquisition
Agreement).”

2.10 Schedules. (a) Schedule 5.03 to the Credit Agreement is hereby modified and
amended by deleting the existing Schedule 5.03 and substituting Schedule 5.03
attached hereto.

(b) Schedules 1-8 of the Guarantee and Collateral Agreement are hereby modified
and amended by deleting the existing Schedules 1-8 and substituting Schedules
1-8 attached hereto.

SECTION III. CONDITIONS TO EFFECTIVENESS

This First Amendment shall become effective as of the date hereof and the
obligations of the First Incremental Revolving Credit Lenders and First
Additional Term Loan Lenders to provide the First Incremental Revolving Credit
Commitments, First Additional Term Loan Commitments and First Additional Term
Loans thereunder on the terms set forth herein and in

 

7



--------------------------------------------------------------------------------

the Credit Agreement, as amended hereby, shall become effective, in each case
upon the satisfaction of the conditions precedent set forth below (the date upon
which all such conditions precedent under this Section III shall be satisfied is
referred to as the “First Amendment Effective Date”) :

(a) Receipt by the Administrative Agent of the following:

(i) (x) Executed counterparts of this First Amendment, each properly executed by
(1) a Responsible Officer of Holdings, the Borrower and the other Subsidiary
Guarantors party hereto, (2) each First Incremental Revolving Credit Lender and
First Additional Term Loan Lender, (3) solely in the case of the amendments
contained in paragraphs 2.3, 2.6, 2.7, 2.9 and 2.10 above, the addition of the
definition of “Existing DRC Letters of Credit” contained in paragraph 2.1.A
above and the amendment and restatement of the definition of “Letter of Credit”
contained in paragraph 2.1.B above, by Lenders constituting the Required Lenders
under the Credit Agreement immediately prior to giving effect to this First
Amendment, (4) the Administrative Agent and (5) the L/C Issuer and (y) executed
counterparts of the other Loan Documents (other than this First Amendment)
entered into on the First Amendment Effective Date, each properly executed by a
Responsible Officer of the signing Loan Party;

(ii) Copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Person,
as of the First Amendment Effective Date, to be true and correct as of such
date;

(iii) Such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this First Amendment and the other Loan Documents to which
such Loan Party is or will be a party;

(iv) Such documents and certifications, as of a recent date, as the
Administrative Agent may reasonably require to evidence that each of the Loan
Parties is duly organized or formed, and that each of the Loan Parties is
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization or formation;

(v) (w) A favorable opinion of Bass, Berry & Sims PLC, counsel to the Loan
Parties, dated as of the First Amendment Effective Date, addressed to the
Administrative Agent, the L/C Issuer, each First Incremental Revolving Credit
Lender, each First Additional Term Loan Lender and each other Lender (as defined
in the Credit Agreement), in form and substance reasonably satisfactory to the
Administrative Agent, (x) a favorable opinion of Hodgson Russ LLP, special New
York counsel to the Loan Parties, dated as of the First Amendment Effective
Date,

 

8



--------------------------------------------------------------------------------

addressed to the Administrative Agent, the L/C Issuer, each First Incremental
Revolving Credit Lender, each First Additional Term Loan Lender and each other
Lender (as defined in the Credit Agreement), in form and substance reasonably
satisfactory to the Administrative Agent and (y) a favorable opinion of Nixon
Peabody LLP, special Massachusetts counsel to the Loan Parties, dated as of the
First Amendment Effective Date, addressed to the Administrative Agent, the L/C
Issuer, each First Incremental Revolving Credit Lender, each First Additional
Term Loan Lender and each other Lender (as defined in the Credit Agreement), in
form and substance reasonably satisfactory to the Administrative Agent;

(vi) Results of searches of judgments, tax liens and Uniform Commercial Code
filings (or equivalent filings), made with respect to such Loan Parties, in each
case, as applicable, in the states (or other jurisdictions) of formation of such
Persons, in which the chief executive office of each such Person is located and
in the other jurisdictions in which such Persons maintain property, together
with copies of the financing statements (or similar documents) disclosed by such
Uniform Commercial Code search, and accompanied by evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be otherwise permitted under the Credit Agreement or
have been or will be contemporaneously with the occurrence of the First
Amendment Effective Date released or terminated; and

(vii) A certificate dated the First Amendment Effective Date and signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
clauses (b), (f), (i), (k) and (l) of this Section III have been satisfied.

(b) The DRC Acquisition shall have been consummated substantially concurrently
with the occurrence of the First Amendment Effective Date in accordance with the
terms of the DRC Acquisition Agreement and applicable Law.

(c) The Administrative Agent, on behalf of each First Incremental Revolving
Credit Lender, each First Additional Term Loan Lender and each other Lender (as
defined in the Credit Agreement), shall have received all documentation and
other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, that have been requested by the Administrative Agent and such
lenders no later than five days prior to the First Amendment Effective Date.

(d) All principal, interest, premiums, fees and other amounts due or outstanding
under the Existing DRC Indebtedness (other than in connection with the Brown
Brothers Letter of Credit and the Existing DRC Letters of Credit) shall have
been paid in full, the commitments thereunder terminated and all guarantees and
security in support thereof discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.

(e) The First Incremental Revolving Credit Lenders, the First Additional Term
Loan Lenders, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as sole lead arranger for the First Incremental Revolving Credit
Commitments and the First Additional Term Loans, shall have received all fees
and other amounts due and payable on or

 

9



--------------------------------------------------------------------------------

prior to the First Amendment Effective Date, including reimbursement or payment
of all reasonable and documented out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder, in all cases to the extent
invoiced at least two Business Days prior to the Closing Date.

(f) All material governmental and third party approvals necessary in connection
with the First Incremental Revolving Credit Commitments, the First Additional
Term Loans and the Loan Documents shall have been obtained and be in full force
and effect.

(g) An Assumption Agreement in the form of Annex I to the Guarantee and
Collateral Agreement, the Intellectual Property Security Agreements and each
other Collateral Document reasonably requested by the Administrative Agent shall
have been duly executed by DRC and shall be in full force and effect on the
First Amendment Effective Date. Except for (i) delivery by the Borrower of the
stock certificate representing (together with an undated stock power covering
such certificate duly executed in blank) the Borrower’s ownership interest in
DRC and (ii) the entering into of a deposit account control agreement over DRC’s
deposit account No. 4605300651 at Bank of America, N.A., the Administrative
Agent shall be reasonably satisfied that all actions necessary to establish that
the Administrative Agent will have a security interest on behalf of the Secured
Parties in the Collateral of the type and priority described in each Collateral
Document shall have been taken.

(h) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies of DRC required by Section 6.06 of the
Credit Agreement and the applicable provisions of the Collateral Documents, each
of which shall be endorsed or otherwise amended to include a customary lender’s
loss payable endorsement and to name the Administrative Agent as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent. In addition, the Administrative Agent shall have received a schedule
setting forth a true, complete and correct description of all material insurance
maintained by or on behalf of DRC as of the First Amendment Effective Date. As
of such date, such insurance shall be in full force and effect and all premiums
due on or before the First Amendment Effective Date shall have been duly paid.

(i) There shall not have occurred since September 30, 2013 any event or
condition that has had or could be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect.

(j) The Administrative Agent shall have received a certificate of each Loan
Party dated as of the First Amendment Effective Date signed by a Responsible
Officer of such Loan Party certifying as to the matters described in
Section 2.14(e)(i) of the Credit Agreement and Section 2.15(e)(i) of the Credit
Agreement.

(k) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
therewith, shall be true and correct in all material respects (or in all
respects if qualified by materiality or “Material Adverse Effect”) on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all

 

10



--------------------------------------------------------------------------------

material respects (or in all respects if qualified by materiality or “Material
Adverse Effect”) as of such earlier date, and except that for purposes of this
clause (k), the representations and warranties contained in Sections 5.05(a) and
5.05(b) of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Sections 6.01(a) and 6.01(b) of the Credit
Agreement, respectively.

(l) No Default or Event of Default shall exist, or would result from the Credit
Extension contemplated hereby or from the application of the proceeds thereof.

(m) The Administrative Agent shall have received a certificate in the form of
Exhibit I (with appropriate modifications) to the Credit Agreement dated the
First Amendment Effective Date executed by the chief financial officer of the
Borrower certifying that Holdings, the Borrower and its Subsidiaries, on a
consolidated basis after giving effect to the transactions contemplated hereby,
are solvent.

(n) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements of the Credit Agreement.

SECTION IV. REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represent and warrant to the Administrative
Agent, the L/C Issuer, the Incremental Revolving Credit Lenders, the Additional
Term Loan Lenders and each other Lender (as defined in the Credit Agreement)
that:

4.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
entered into on the First Amendment Effective Date to which it is a party and
consummate transactions contemplated hereby to be entered into by it, and (c) is
duly qualified and is licensed and, as applicable, in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

4.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document entered into on the First Amendment
Effective Date to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

 

11



--------------------------------------------------------------------------------

4.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this First Amendment or any other Loan Document
entered into on the First Amendment Effective Date, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents or (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof).

4.04 Binding Effect. Each of this First Amendment and each other Loan Document
entered into on the First Amendment Effective Date has been duly executed and
delivered by each Loan Party that is a party thereto. Each of this First
Amendment and each other Loan Document entered into on the First Amendment
Effective Date constitutes a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

SECTION V. MISCELLANEOUS

5.01 Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

(a) This First Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and on and after the First Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement, as amended hereby.

(b) Except as specifically amended by this First Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(c) The execution, delivery and performance of this First Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of the Administrative Agent, any Lender or any other Secured
Party under the Credit Agreement or any of the other Loan Documents.

5.02 Reaffirmation. Each of the Borrower, Holdings and the other Subsidiary
Guarantors hereby (a) agree that, notwithstanding the effectiveness of this
First Amendment, each of the Collateral Documents continue to be in full force
and effect and are not impaired or

 

12



--------------------------------------------------------------------------------

adversely affected in any manner whatsoever, (b) confirms its Guaranty of the
Obligations (including Obligations in respect of the First Incremental Revolving
Credit Commitments and the First Additional Term Loans) and its grant of a
security interest in its assets as Collateral therefor, all as provided in the
Loan Documents as originally executed and (c) reaffirms and confirms that each
Lien granted by it to the Collateral Agent for the benefit of the Secured
Parties (including the First Incremental Revolving Credit Lenders and the First
Additional Term Loan Lenders) pursuant to any such Loan Document and all
Collateral encumbered thereby continues to secure to the fullest extent possible
in accordance with the Loan Documents, all Obligations (including Obligations in
respect of the First Incremental Revolving Credit Commitments and the First
Additional Term Loans).

5.03 Headings. Section and Subsection headings used herein are for convenience
of reference only, are not part of this First Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this First
Amendment.

5.04 Severability; Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. The
severability, governing law, jurisdiction and waiver of jury trial provisions in
Section 10.12, 10.14 and 10.15 of the Credit Agreement are incorporated herein
by reference mutatis mutandis.

5.05 Other Interpretative Provisions. Section 1.02 of the Credit Agreement shall
apply with equal effect to this First Amendment.

5.06 Counterparts. This First Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
First Amendment by telecopy or via other electronic means satisfactory to the
Administrative Agent shall be effective as delivery of a manually executed
counterpart of this First Amendment.

5.07 Post-Closing Obligations. The Borrower shall deliver to the Administrative
Agent within 10 days (which may be extended in the Administrative Agent’s sole
discretion) after the First Amendment Effective Date (i) the stock certificate
(together with an undated stock power covering such certificate duly executed in
blank) representing the Borrower’s ownership interest in DRC and (ii) a fully
executed deposit account control agreement over DRC’s deposit account
No. 4605300651 at Bank of America, N.A.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

ENGILITY HOLDINGS, INC. By:  

/s/ Michael J. Alber

Name:   Michael J. Alber Title:   Senior Vice President and Chief Financial
Officer ENGILITY CORPORATION By:  

/s/ Michael J. Alber

Name:   Michael J. Alber Title:   Senior Vice President and Chief Financial
Officer INTERNATIONAL RESOURCES GROUP LTD. By:  

/s/ Michael J. Alber

Name:   Michael J. Alber Title:   Senior Vice President and Chief Financial
Officer DYNAMICS RESEARCH CORPORATION By:  

/s/ Anthony Smeraglinolo

Name:   Anthony Smerglinolo Title:   President and Chief Executive Officer

[Signature Page to Engility Corporation First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Roberto Salazar

Name:   Roberto Salazar Title:   Vice President BANK OF AMERICA, N.A., as a
Lender, L/C Issuer and Swing Line Lender By:  

/s/ Larry Van Sant

Name:   Larry Van Sant Title:   Senior Vice President

[Signature Page to Engility Corporation First Amendment]



--------------------------------------------------------------------------------

Name of Institution: Barclays Bank PLC By:  

/s/ Noam Azachi

Name:   Noam Azachi Title:   Vice President Name of Institution: Crédit Agricole
Corporate and Investment Bank By:  

/s/ Brad Matthews

Name:   Brad Matthews Title:   Vice President By:  

/s/ Gordon Yip

Name:   Gordon Yip Title:   Vice President Name of Institution: Regions Bank By:
 

/s/ Greg Jones

Name:   Greg Jones Title:   Senior Vice President Name of Institution: SunTrust
Bank By:  

/s/ David Simpson

Name:   David Simpson Title:   Vice President Name of Institution: Capital One
National Association By:  

/s/ Joseph C. Costa

Name:   Joseph C. Costa Title:   Senior Vice President

[Signature Page to Engility Corporation First Amendment]



--------------------------------------------------------------------------------

Name of Institution: Manufacturers and Traders Bank By:  

/s/ R. Mark Swaak

Name:   R. Mark Swaak Title:   Vice President Name of Institution: PNC Bank,
National Association By:  

/s/ Douglas T. Brown

Name:   Douglas T. Brown Title:   Senior Vice President Name of Institution:
Royal Bank of Canada By:  

/s/ Richard C. Smith

Name:   Richard C. Smith Title:   Authorized Signatory Name of Institution:
Wells Fargo Bank, N.A. By:  

/s/ Jeri A. Fellerman

Name:   Jeri A. Fellerman Title:   Senior Vice President Name of Institution:
Citibank, N.A. By:  

/s/ Joshua C. Dearmon

Name:   Joshua C. Dearmon Title:   Senior Vice President

[Signature Page to Engility Corporation First Amendment]



--------------------------------------------------------------------------------

Schedule A

First Incremental Revolving Credit Commitments

 

First Incremental Revolving Credit Lender

   First Incremental Revolving Credit
Commitment  

Bank of America, N.A.

   $ 8,750,000   

Barclays Bank PLC

   $ 10,000,000   

Regions Bank

   $ 7,500,000   

SunTrust Bank

   $ 13,750,000   

Capital One, N.A.

   $ 8,500,000   

Manufacturers and Traders Trust Company

   $ 5,000,000   

PNC Bank, National Association

   $ 11,500,000   

Citibank N.A.

   $ 10,000,000      

 

 

 

Total

   $ 75,000,000      

 

 

 

 

Schedule 1 - 1



--------------------------------------------------------------------------------

Schedule B

First Additional Term Loan Commitments

 

First Additional Term Loan Lender

   First Additional Term Loan
Commitment  

Bank of America, N.A.

   $ 18,750,000   

Regions Bank

   $ 7,500,000   

SunTrust Bank

   $ 13,750,000   

Capital One, N.A.

   $ 8,500,000   

Manufacturers and Traders Trust Company

   $ 5,000,000   

PNC Bank, National Association

   $ 11,500,000   

Citibank N.A.

   $ 10,000,000      

 

 

 

Total

   $ 75,000,000      

 

 

 

 

Schedule 1 - 2



--------------------------------------------------------------------------------

Schedule 5.03

GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS

 

1. Filings with the Office of the Secretary of State of the State of Delaware.

 

2. Filings with the Office of the Secretary of State of the State of
Massachusetts.

 

3. Filings with, deliveries of notices and other required documentation and
authorizations of the applicable Governmental Authorities in connection with the
validity, perfection or enforcement of the security interests of the
Administrative Agent subject to the Federal Assignment of Claims Act, 31 U.S.C.
3727, the Federal Assignment of Contracts Act, 41 U.S.C. 15 or any similar
foreign statute.

 

4. Filings with the U.S. Patent and Trademark Office.

 

5. The actions specified in Section 6.15 of the Credit Agreement.

 

Schedule 1 - 3